Xunna Information Technology Inc. 2 Fufeng Rd Xinghuo Sci-Tech Building, Floor 26 Fengtai District, Beijing, PRC 775-851-7397 or 775-201-8331 fax United StatesOctober 24, 2011 Security & Exchange Commission Division of Corporate Finance Attn: Katherine Wray treet, N.E. Washington, DC 20549 Re: XUNNA Information Technology Inc. Registration statement on Form S-1A3 File No: 333-175919 Enclosed is our response to your comments of October 14, 2011.As per your request we are enclosing marked copies of the amendments to expedite your review.Attached you will also find a copy of the “redlined” amendment for comparison purposes. We look forward to hearing back from you and we hope we responded appropriately to all your comments. Please feel free to contact us directly at 775-851-7397 or fax any response to 775-201-8331 or email to Jsmith@howtogopublic.net. Sincerely; s/s Xiangying Meng Xiangying Meng President
